Woods, C. J.,
delivered the opinion of the court.
Section 193 of our constitution of 1890 is in these words, viz: “ Every employe of any railroad corporation shall have the same rights and remedies for any injury suffered by him from the act or omission of said corporation or its employes as are allowed by law to other persons not employes, where the injury results from the negligence of a superior officer or agent, or of a person having the right to control or direct the services of the party injured, and also when the injury results from the negligence of a fellow-servant engaged in another department of labor from that of the party injured, or of a fellow-servant on another train of cars, or one engaged about a different piece of work. Knowledge by an employe injured of the defective or unsafe character or condition of any machinery, ways, or appliances, shall be no defense to an action for injury caused thereby, except as to conductors and engineers in charge of dangerous or unsafe cars, or engines voluntarily operated by them. Where death ensues from an injury to employes, the'legal or personal representatives of the person injured shall have the same right and remedies as are allowed by law to such representatives of other persons. Any contract or agreement, express or implied, made by any employe to waive the benefit of this action shall be null and void; and this action shall not be construed to deprive any employe of a corporation or his legal or personal representative, of any right or remedy that he now has by the law of the land. The legislature may extend the remedies herein provided for to any other class of employes.” Sec. 3559, code of 1892, is an exact copy of this constitutional provision, omitting the last sentence, thereby limiting the fellow-servant rule as thus defined to railroad corporations and their employes.'
*878In the year 1896 (Laws 1896, chapter 87) § 3559, code of 1892, was amended by conferring upon the employes of any corporation the rights and remedies theretofore enjoyed by railroad employes only. By an act of the legislature subsequently enacted (Laws 1898, chapter 66), § 3559, code of 1892, as amended by chapter 87, Laws of 1896, these rights and remedies were preserved undisturbed to the employes of any corporation. These acts of 1896 and 1898 were plainly intended to extend the rights and remedies theretofore enjoyed by the employes of railroad corporations only to the employes of all corporations, as was provided it might be done in the last sentence of section 193 of the constitution. The language of the acts of 1896 and 1898 is plain and unambiguous, and leaves no room for construction. The employes of all corporations were placed under the wise and beneficent constitutional rule prescribed for railroad employes, and all the allegations of the plaintiff’s declaration, if established by evidence to the satisfaction of the jury, would have entitled him to a verdict.
The peremptory instruction given appellee in the court below, as we are informed by counsel for it, was based upon the theory that the acts of 1896 and 1898 did not extend the fellow servant rule propounded in section 193 of the constitution, and declared in the code provision, § 3559, to employes of corporations other than railroad, and this must be true, for otherwise the court’s action is inexplicable. This view was incorrect, and the instruction should not have been given, and the case should have been submitted, on all its facts, to the determination of the jury.
We forbear any comment of the evidence, as the case must be tried again on the lines indicated in the foregoing opinion.

Reversed and remanded.